Brevard,. J.
Promissory notes and bank bills are not to be sure convertible terms. Every promissory note is not a bank bill; but every bank bill is a promissory note. The president, directors, & co. of the Bank of South Carolina, compose a body-corporate, and may make contracts. If they were not incorporated, but were associated merely as a partnership, they would be competent to issue promissory notes.
The acts of 1736 — 7, make it felony u to steal any warrant, bill, or promissory note for the payment, or securing the payment, of any money ; being the property of any other person or persons, &c.” Before this law was passed, notes of hand, &c. being ehoses in action, and not considered as valuable in themselves, -were not deemed property, the stealing of which could be felony. But this act puts them on the same footing as the money they are meant to secure. (1 Hawk 93. 2 East’s P. C. 597. 4 Black. Com. 234.) To steal the security is as penal as to take the money secured.
Our act of Assembly is nearly copied from the stat. 2d Geo. 2, c. 25. “ Bank bills” are mentioned in the English statute, but omitted in our act. But all the different descriptions of ehoses in action are considered as representing the money they are severally intended to secure, and are not regarded as chattels. (2 East’s P. C. 600, 601.)
*497The indictment in the present case, follows one of the descriptions of property mentioned in the act; and the evidence produced, namely,’ the bank bill, (as it is called,) proved the description to all intents and purposes. And although bank bills, eo nomine, might not have been in the view of the Legislature, when the act was passed, as there was no bank established in this country at that time ; yet it certainly was the intention of the act to protect every species of property of that nature. (Leach’s C. L. 798.)
The bank bill in question comes completely within the description of a promissory, note for thb payment of money.” I am, therefore, of opinion that the motion should be denied.
Justices Smith, Colcock, Gkimkk and Bay- con-eurred.